DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 7 objected to because of the following informalities:  the claim states “the collocated reference picture”, but makes no previous mention and could be regarded as having antecedent basis.  Appropriate correction is required.
Claim(s) 21 and 23 objected to because of the following informalities:  The claims have dependency issues.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 26 and 30 - 40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lim et al (US 2020/0280735, hereafter Lim).
As per claim 1, Lim discloses a device for decoding a current block of video data in a current coding picture, the device comprising:
a memory configured to store video data; and a processor configured to: determine which picture is a collocated picture (¶ 66 and 149); determine a location of an associated block of the video data in the collocated picture that corresponds to the current block of video data in the current coding picture (¶ 66 and 149), based on using previously decoded blocks in the current coding picture to find an initial motion vector between the associated block in the collocated picture and the current block in the current coding picture, where the associated block of the video data includes at least one first derived motion vector; determine at least one second derived motion vector associated with the current block in the current coding picture, when the initial my points to the collocated picture, based on the at least on first derived motion vector associated with the associated block in the collocated picture (¶ 206, 355  and 408);
determine motion information of the current block of video data in the current coding picture based on the at least one second derived motion vector; use the determined motion information to obtain a prediction block; generate a reconstructed block based on a combination of the prediction block and a residual block.
As per claim 2, Lim discloses the device of claim 1, wherein the initial motion vector is determined based on a decision check (¶ 66 and 149).  
	As per claim 3, Lim discloses the device of claim 1, wherein the associated block in the collocated picture includes sub-blocks with the at least one first derived motion vector (¶ 66 and 149).  
	As per claim 4, Lim discloses the device of claim 3, wherein the at least one first derived motion vector is scaled or is used (¶ 206).  
	As per claim 5, Lim discloses the device of claim 4, wherein the at least scaled first derived motion vector is applied to the current block of the current picture to generate at least one second derived motion vector (¶ 206).  
	As per claim 6, Lim discloses the device of claim 5, wherein the at least second derived motion vector points to a picture based on inter-direction (¶ 206).  
	As per claim 7, Lim discloses the device of claim 1 wherein the collocated reference picture is a referenceWO 2019/178721PCT/CN2018/079458 picture with a reference index (¶ 533).  
	As per claim 8, Lim discloses the device of claim 7, wherein the reference index is 0 (¶ 533).
	As per claim 9, Lim discloses the device of claim 2, wherein the at least first derived motion vector of the associated block is in the collocated reference picture and is scaled according to the picture order count of the current block relative to the collocated reference picture (¶ 408).
	As per claim 10, Lim discloses the device of claim 2, wherein the previously coded block is a neighboring block of the current picture and is a merge candidate (¶ 182).  
	As per claim 11, Lim discloses the device of claim 2, where if more than one merge candidate is available, a checking order depends on the order of candidates in a merge candidate list (¶ 182).
	As per claim 12, Lim discloses the device of claim 11, where if more than one merge candidate is available, a temporal candidate in a previously decoded picture is checked before a spatial candidate in the current coding picture (¶ 245).  
	As per claim 13, Lim discloses the device of claim 11, where if more than one merge candidate is available, a spatial candidate in the current coding picture is checked before a temporal in a previously decoded picture (¶ 245 and 355).
	As per claim 14, Lim discloses the device of claim 2, wherein the neighboring block of the current picture is not a merge candidate (¶ 355).  
	As per claim 15, Lim discloses the device of claim 2, wherein the decision check to find the initial motion vector is based on a fixed order, where the fixed order is to check the previous decoded blocks prior to the current block of the current picture of the video data (¶ 355).
	As per claim 16, Lim discloses the device of claim 15, wherein the decision check is implemented as the highest priority to find the initial motion vector that points to the collocated reference picture (¶ 355).
	As per claim 17, Lim discloses the device of claim 2, wherein the decision check to find the initial motion vector is based on a scaling operation to the motion vector of the previous decoded blocks' motion vector (¶ 113 and 245).  
	As per claim 18, Lim discloses the device of claim 17, wherein the scaling operation comprises an interpolation, or an extrapolation, of the motion vector's of the previous decoded blocks' in the current coding picture (¶ 113 and 245).  
	As per claim 19, Lim discloses the device of claim 18, wherein the scaling operation in the decision check is not the highest priority to find an initial motion vector that points to the collocated reference picture (¶ 355).  
	As per claim 20, Lim discloses the device of claim 2, wherein the decision check to find the initial motionWO 2019/178721PCT/CN2018/079458 vector is based on a check if the motion vector's of the previous decoded blocks in the current coding picture (¶ 355).
	As per claim 21, Lim discloses the device of claim 20, wherein the decision check of claim 21 is not the highest priority to find an initial motion vector that points to the collocated reference picture (¶ 355).
	As per claim 22, Lim discloses the device of claim 2, wherein the decision check to find the initial motion vector comprises a scale of other motion vectors that are not neighbor blocks of the current block in the current coding picture, and a check if the scaled other motion vectors point to a collocated reference picture (¶ 355).  
	As per claim 23, Lim discloses the device of claim 22, wherein the decision check of claim 24 is not the highest priority to find an initial motion vector that points to the collocated reference picture (¶ 355).
	As per claim 24, Lim discloses the device of claim 2, wherein the decision check to find the initial motion vector comprises using a default motion vector to point to the collocated reference picture (¶ 355).
	As per claim 25, Lim discloses the device of claim 2, wherein the previous coded block is a neighboring block and is not a merge candidate in a merge mode (¶ 182).
	As per claim 26, Lim discloses the device of claim 2, wherein previous coded block is a neighboring block and is a merge candidate in a merge mode (¶ 182).
	Regarding claim 30, arguments analogous to those presented for claim 1 are applicable for claim 30.
Regarding claim 31, arguments analogous to those presented for claim 2 are applicable for claim 31.
Regarding claim 32, arguments analogous to those presented for claim 3 are applicable for claim 32.
Regarding claim 33, arguments analogous to those presented for claim 4 are applicable for claim 33.
Regarding claim 34, arguments analogous to those presented for claim 5 are applicable for claim 34.
Regarding claim 35, arguments analogous to those presented for claim 6 are applicable for claim 35.
Regarding claim 36, arguments analogous to those presented for claim 7 are applicable for claim 36.
Regarding claim 37, arguments analogous to those presented for claim 8 are applicable for claim 37.
Regarding claim 38, arguments analogous to those presented for claim 9 are applicable for claim 38.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 27 - 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Kondo et al (US 2004/0086047, hereafter Kondo).
	As per claim 27, Lim discloses the device of claim 1.
However, Lim does not teach wherein the initial motion vector is an average value of motion vectors of at least two previous coded blocks.
In the same field of endeavor, Kondo teaches wherein the initial motion vector is an average value of motion vectors of at least two previous coded blocks (¶ 138).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of  Lim in view of Kondo.  The advantage is an improvement in video compression efficiency.  
	As per claim 28, Lim discloses the device of claim 1.
However, Lim does not teach wherein the initial motion vector is a median value of motion vectors of at least three previous coded blocks.
In the same field of endeavor, Kondo teaches wherein the initial motion vector is a median value of motion vectors of at least three previous coded blocks (¶ 138).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Lim in view of Kondo.  The advantage is an improvement in video compression efficiency.
	As per claim 29, Lim discloses the device of claim 1.
However, Lim does not teach wherein the initial motion vector is based on a comparison of at least two motion vectors.
In the same field of endeavor, Kondo teaches the initial motion vector is based on a comparison of at least two motion vectors (¶ 138).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Lim in view of Kondo.  The advantage is an improvement in video compression efficiency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487